Name: 2002/464/EC: Commission Decision of 13 June 2002 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products, as regards Argentina, Chile and Uruguay (Text with EEA relevance) (notified under document number C(2002) 2100)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  health;  international trade;  trade;  cooperation policy
 Date Published: 2002-06-19

 Avis juridique important|32002D04642002/464/EC: Commission Decision of 13 June 2002 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products, as regards Argentina, Chile and Uruguay (Text with EEA relevance) (notified under document number C(2002) 2100) Official Journal L 161 , 19/06/2002 P. 0016 - 0021Commission Decisionof 13 June 2002amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products, as regards Argentina, Chile and Uruguay(notified under document number C(2002) 2100)(Text with EEA relevance)(2002/464/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Council Regulation (EC) No 1452/2001(2), and in particular Article 21a (2) thereof,Whereas:(1) Commission Decision 97/222/EC(3), as last amended by Decision 2002/184/EC(4), lays down the list of third countries from which the Member States authorise the importation of meat products.(2) The epidemiological situation of foot-and-mouth disease in Argentina has been clarified in respect of the provinces of Chubut, Santa Cruz and Tierra del Fuego and Commission Decision 93/402/EEC(5), as last amended by Decision 2002/338/EC(6), authorises the importation of bone-in ovine, caprine and bovine fresh meat from animals originating from these provinces.(3) The list of third countries from which the Member States authorise the importation of meat products laid down in Commission Decision 97/222/EC must be updated with a view to introduce the relevant territories regionalised in Argentina, and in addition for Argentina, Chile and Uruguay to take into account the health situation in order to be consistent with the EC rules for import of fresh meat as relevant for the different treatment categories of meat products. Decision 97/222/EC should be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Annex Part I to Decision 97/222/EC is replaced by Annex I to this Decision.2. Annex Part II to Decision 97/222/EC is replaced by Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 61, 2.3.2002, p. 61.(5) OJ L 179, 22.7.1993, p. 11.(6) OJ L 116, 3.5.2002, p. 60.ANNEX I"PART IDescription of regionalised territories as laid down for the countries listed in parts II - III>TABLE>"ANNEX II"PART IIThird countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>"